DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose a directional spotlight for coupling to a side surface of a vehicle; a plurality of radar sensors integrated with the directional spotlight, the plurality of radar sensors providing field of view coverage (FOV) for at least forward, first, second, and rear directions of the directional spotlight; and at least one non-radar sensor integrated with the directional spotlight for sensing orientation of the directional spotlight.
The closest prior art is found to be:
Neumann (US 5313213) which discloses a radar baresight alignment device in which a forward facing radar sensor is mounted with a spotlight, the spotlight serving to align the radar when focused on a target.  
Hori (US 10730429) which discloses a lighting arrangement for a vehicle, in which a LIDAR sensor is used to detect targets surrounding the vehicle and a control is used to adjust illumination of the light source based on the detected targets
Ekkizogloy (US 2018/0339645) discloses a headlamp adjusting mechanism which uses data from a radar sensor to alter illumination of the headlamp
Scott (US 9645226) discloses a radar system for a marine vehicle having a lighting system wherein the lighting system is controlled based on data from the radar.
Solberg (US 7672760) which discloses a searchlight for a marine vessel in which a camera device is used to image the illuminated searchlight pattern.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648